REASONS FOR ALLOWANCE
Claims 1-3, 5, 7-19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments overcome the drawing objections and rejections under 35 U.S.C. 112(a).  Hansen ‘573 in view of Hansen ‘528 constitutes the closest prior art as set forth in the Non-Final rejection mailed 27 October 2021.  However, as per independent claims 1, 17, and 20, the combination fails to teach the claimed arrangements particularly wherein the at least one latch comprises an arm portion to move within the main body, and wherein the least one latch comprises a claw portion to lock onto the indentation of the male section, the at least one latch locking into the indentation when in the lock state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MARC E NORMAN/Primary Examiner, Art Unit 3763